706 N.W.2d 27 (2005)
474 Mich. 930-42
SFREDDO v. UNIVERSITY OF MICHIGAN REGENTS.
No. 127109.
Supreme Court of Michigan.
November 29, 2005.
Application for Leave to Appeal.
SC: 127109, COA: 249912.
On order of the Court, the application for leave to appeal the August 19, 2004 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we VACATE the Court of Appeals opinion and REMAND this case to that court for reconsideration in light of our holding in Mayberry v. General Orthopedics, PC, 474 Mich. 1, 704 N.W.2d 69 (decided October 4, 2005). We do not retain jurisdiction.